 

--------------------------------------------------------------------------------

 
 



Exhibit 10.1
 
 
 
SERIES A CONVERTIBLE PREFERRED UNIT
 
PURCHASE AGREEMENT
 
among
 
COPANO ENERGY, L.L.C.
 
and
 
TPG COPENHAGEN, L.P.
 
dated as of July 21, 2010
 

 
 
 
 

TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
7
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.01
Sale and Purchase
7
Section 2.02
Closing
7
Section 2.03
Copano Closing Deliverables
8
Section 2.04
Purchaser Closing Deliverables
9
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COPANO
Section 3.01
Formation and Qualification
9
Section 3.02
Ownership of Subsidiaries
9
Section 3.03
No Other Subsidiaries
10
Section 3.04
Authorization; Enforceability; Valid Issuance.
10
Section 3.05
No Preemptive Rights, Registration Rights or Options
11
Section 3.06
Capitalization
12
Section 3.07
No Breach
12
Section 3.08
No Approvals
12
Section 3.09
No Default
12
Section 3.10
Copano SEC Documents; Copano Financial Statements
12
Section 3.11
No Material Adverse Change
13
Section 3.12
Title to Real Property
13
Section 3.13
Insurance
14
Section 3.14
Litigation
14
Section 3.15
No Labor Dispute
14
Section 3.16
Tax Returns
14
Section 3.17
Environmental Compliance
14
Section 3.18
Permits
15
Section 3.19
NASDAQ Listing
15
Section 3.20
Investment Company
15
Section 3.21
MLP Status
15
Section 3.22
Certain Fees
15
Section 3.23
Form S-3 Eligibility
16
Section 3.24
Required Unit Vote
16
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Section 4.01
Existence
16
Section 4.02
Authorization; Enforceability
16
Section 4.03
No Breach
16
Section 4.04
Certain Fees
17
Section 4.05
Unregistered Securities.
17
Section 4.06
Short Selling
18
Section 4.07
Copano Information
18
ARTICLE V
COVENANTS
Section 5.01
Unitholder Vote with Respect to Conversion.
19
Section 5.02
Transfer Restrictions
19
Section 5.03
Standstill Obligation
20
Section 5.04
Business Combinations
21
Section 5.05
Further Assurances; NASDAQ Listing
22
ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES
Section 6.01
Indemnification by Copano
22
Section 6.02
Indemnification by the Purchaser
22
Section 6.03
Indemnification Procedure
23
Section 6.04
Tax Matters
24
ARTICLE VII
MISCELLANEOUS
Section 7.01
Fees and Expenses
24
Section 7.02
Interpretation
24
Section 7.03
Survival of Provisions
25
Section 7.04
No Waiver; Modifications in Writing.
25
Section 7.05
Binding Effect; Assignment.
26
Section 7.06
Non-Disclosure
26
Section 7.07
Communications
27
Section 7.08
Removal of Legend
28
Section 7.09
Entire Agreement
28
Section 7.10
Governing Law; Submission to Jurisdiction
29
Section 7.11
Waiver of Jury Trial
29
Section 7.12
Execution in Counterparts
29



 
Schedule I

Subsidiaries

 
Schedule II

Certain Beneficial Owners of Common Units



 

 
 
 
 

SERIES A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT
 
This SERIES A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, dated as of July
21, 2010 (this “Agreement”), is entered into by and between COPANO ENERGY,
L.L.C., a Delaware limited liability company (“Copano”), and TPG Copenhagen,
L.P., a Delaware limited partnership (the “Purchaser”).
 
WHEREAS, Copano desires to sell to the Purchaser, and the Purchaser desires to
purchase from Copano, $300,000,000 of Series A Preferred Units (as defined
below) at the Closing (as defined below), in accordance with the provisions of
this Agreement;
 
WHEREAS, Copano has agreed to deliver, or cause to be delivered, at the Closing,
the Unitholder Voting Agreement (as defined below) pursuant to which certain
unitholders will each agree to vote all of the Common Units (as defined below)
owned by it in favor of: (i) the full convertibility of the Purchased Units (as
defined below) into Common Units; and (ii) if any Class B Units (as defined
below) are then issued and outstanding, the automatic conversion of the Class B
Units into Common Units (clauses (i) and (ii) collectively, the “Proposal”) as
contemplated by Section 5.01 of this Agreement; and
 
WHEREAS, Copano has agreed to provide the Purchaser with certain registration
rights with respect to the Conversion Common Units (as defined below)
underlying: (i) the Series A Preferred Units acquired pursuant to this Agreement
(including Conversion Common Units underlying any Series A Preferred Units
issued to the Purchaser as payment in-kind distributions pursuant to the terms
of the Series A Preferred Units); and (ii) any Class B Units issued upon
conversion of any Series A Preferred Units.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01                      Definitions.  As used in this Agreement, the
following terms have the meanings indicated:
 
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that “Affiliate” shall
not be deemed to include any portfolio company in which the Purchaser or any of
its investment fund Affiliates have made a debt or equity investment.
 
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
 

 
 
 
 

“Amendment No. 1” means Amendment No. 1 to the Fourth Amended and Restated
Limited Liability Company Agreement of Copano.
 
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Copano LLC Agreement, the Director Designation Agreement and the
Non-Disclosure Agreement.
 
“Big Horn” shall have the meaning specified in Section 3.02.
 
“Board” means the Board of Directors of Copano.
 
“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York or State of Texas
are authorized or required by Law or other governmental action to close.
 
“Class B Units” shall have the meaning specified in Amendment No. 1 to the
Copano LLC Agreement.
 
“Closing” shall have the meaning specified in Section 2.02.
 
“Closing Date” shall have the meaning specified in Section 2.02.
 
“Code” shall have the meaning specified in Section 3.21.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Unitholders” means holders of Common Units.
 
“Common Units” means common units representing limited liability company
interests in Copano.
 
“Competitor” means any Person that directly, or indirectly through (i) the
ownership of 15% or more of any Person and (ii)(A) the right to designate one or
more members of the board of directors (or similar governing body) of such
Person (or with respect to a limited partnership, its general partner) or (B)
the power to direct or control the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise, engages in the midstream energy business or otherwise provides
similar services or engages in a similar business as Copano at any time during
the twelve (12) months preceding a proposed Transfer of Series A Preferred
Units, Class B Units or Conversion Common Units.
 
“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.
 
“Conversion B Units” means the Class B Units issuable upon conversion of the
Purchased Units in accordance with the Copano LLC Agreement.
 

 
2
 
 

“Conversion Common Units” means the Common Units issuable upon conversion of the
Purchased Units or upon conversion of the Class B Units, as the context
requires, in accordance with the Copano LLC Agreement.
 
“Conversion Units” means the Conversion B Units and the Conversion Common Units.
 
“Copano” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Copano Credit Agreement” shall have the meaning specified in Section 3.02.
 
“Copano Credit Agreement Second Amendment” means the Second Amendment, dated as
of July 21, 2010, to the Copano Credit Agreement.
 
“Copano Entities” means, collectively, the entities listed on Schedule I to this
Agreement.
 
“Copano Entity Operating Agreements” means the certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement, limited
partnership agreement or other organizational documents, as applicable, of the
Copano Entities (excluding Copano).
 
“Copano Financial Statements” shall have the meaning specified in Section 3.10.
 
“Copano LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of Copano, dated as of July 20, 2010, as amended by Amendment
No. 1 and as may be further amended through the date hereof.
 
“Copano Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, results of
operations or affairs of the Copano Entities taken as a whole; (b) the ability
of the Copano Entities, taken as a whole, to carry on their business as such
business is conducted as of the date hereof or to meet their obligations under
the Basic Documents on a timely basis; or (c) the ability of Copano to
consummate the transactions under any Basic Document to which it is a party;
provided, however, that a Copano Material Adverse Effect shall not include any
material and adverse effect on the foregoing to the extent such material and
adverse effect results from, arises out of, or is attributable to (x) a general
deterioration in the economy or changes in the general state of the industries
in which the Copano Entities operate, except to the extent that the Copano
Entities, taken as a whole, are adversely affected in a materially
disproportionate manner as compared to other industry participants, (y) the
outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis affecting the national economy as a
whole, including acts of terrorism, or (z) any change in applicable Law, or the
interpretation thereof.
 
“Copano Related Parties” shall have the meaning specified in Section 6.02.
 
“Copano SEC Documents” shall have the meaning specified in Section 3.10.
 
“Delaware LLC Act” shall have the meaning specified in Section 3.02.
 
“DGCL” shall have the meaning specified in Section 5.04.
 

 
3
 
 

“Director Designation Agreement” means the Director Designation Agreement, dated
as of the Closing Date, between Copano and the Purchaser.
 
“Eagle Ford” shall have the meaning specified in Section 3.02.
 
“Environmental Law” means any Law, Environmental Permit, and other legally
enforceable requirements applicable to the Copano Entities or the operation of
their business in any way relating to the protection of human health and safety
(to the extent such health or safety relate to exposure to Hazardous Materials),
the environment and natural resources (including, without limitation, any
natural resource damages, any generation, manufacture, processing, use, storage,
treatment, disposal, release, threatened release, discharge, or emission of
Hazardous Materials into the environment, and any exposure to Hazardous
Materials), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Occupational Safety and Health Act (29 C.F.R. part 24 et seq.), and the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.).
 
“Environmental Permits” means all permits, approvals, identification numbers,
registrations, consents, licenses, exemptions, variances and authorizations
required under or issued pursuant to any applicable Environmental Law.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“Fort Union” shall have the meaning specified in Section 3.02.
 
“Fort Union Credit Agreement” shall have the meaning specified in Section 3.02.
 
“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided, however, that for the Copano Financial
Statements prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such Copano Financial Statements.
 
“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s Property is located or which exercises valid jurisdiction over
any such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to Copano means a Governmental Authority having
jurisdiction over Copano, its Subsidiaries or any of their respective
Properties.
 
“Hazardous Material” means any substance regulated by or as to which liability
might arise under any applicable Environmental Law including any:  (i) chemical,
product, material, substance or waste defined as “hazardous substance,”
“hazardous material,” “hazardous waste,”
 

 
4
 
 

“restricted hazardous waste,” “extremely hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (ii) petroleum hydrocarbons, petrochemical or
petroleum products, petroleum substances, natural gas and crude oil or any
components, fractions or derivatives thereof; and (iii) asbestos containing
materials, polychlorinated biphenyls, urea formaldehyde foam insulation, or
radon gas.
 
“Indemnified Party” shall have the meaning specified in Section 6.03(b).
 
“Indemnifying Party” shall have the meaning specified in Section 6.03(b).
 
“Law” means any applicable federal, state or local order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
“NASDAQ” means the NASDAQ Global Select Market.
 
“Non-Disclosure Agreement” means the Confidentiality Agreement, dated as of the
Closing Date, by and between Copano and TPG Capital, L.P.
 
“Operating Agreements” means, collectively, the Copano Entity Operating
Agreements, the Copano LLC Agreement and the Certificate of Formation of Copano,
each as amended to date.
 
“Permits” shall have the meaning specified in Section 3.18.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.
 
“Placement Agent” means Merrill Lynch, as exclusive placement agent to Copano.
 
“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible (including
intellectual property rights).
 

 
5
 
 

“Proposal” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
“Purchase Price” means $300,000,000.
 
“Purchased Units” has the meaning specified in Section 2.01.
 
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Purchaser Related Parties” has the meaning specified in Section 6.01.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, between Copano and the Purchaser.
 
“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment
bankers, and other representatives of such Person and, when used with respect to
the Purchaser, also includes the Purchaser’s direct and indirect stockholders,
partners, members, subsidiaries, parent companies and other Affiliates.
 
“Sales Transaction” shall have the meaning specified in Section 5.03(b).
 
“Securities” shall have the meaning specified in Section 5.03(a).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Series A Preferred Units” means Copano’s Series A Convertible Preferred Units.
 
“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
 
“Significant Event” means the entry by Copano into an agreement providing for a
sale of all or substantially all of Copano’s assets or a merger or other
business combination transaction that will result in Copano’s then current
Unitholders owning less than 30% of the outstanding equity securities of the
combined Person following such sale, merger or other business combination
transaction.
 
“Southern Dome” shall have the meaning specified in Section 3.02.
 
“Standstill Termination Date” shall have the meaning specified in Section
5.03(a).
 
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a
 

 
6
 
 

majority of the board of directors or similar governing body of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries; or (iii) any corporation or other entity as to which such
Person consolidates for accounting purposes.
 
“Third Party Claim” shall have the meaning specified in Section 6.03(b).
 
“Transfer” shall have the meaning specified in Section 5.02(a).
 
“Unitholder Voting Agreement” means the Unitholder Voting Agreement, dated as of
the Closing Date.
 
“Unitholders” means holders of limited liability company interests in Copano.
 
 “Webb/Duval” shall have the meaning specified in Section 3.01.
 
Section 1.02                      Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchaser under this Agreement shall be prepared, in accordance
with GAAP applied on a consistent basis during the periods involved (except, in
the case of unaudited financial statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto.
 
ARTICLE II
 
AGREEMENT TO SELL AND PURCHASE
 
Section 2.01                      Sale and Purchase.  Pursuant to the terms of
this Agreement, at the Closing: (i) Copano hereby agrees to issue and sell to
the Purchaser, and the Purchaser hereby agrees to purchase from Copano,
10,327,022 Series A Preferred Units (the “Purchased Units”); and (ii) as
consideration for the issuance and sale of the Purchased Units to the Purchaser,
the Purchaser hereby agrees to pay Copano the Purchase Price.
 
Section 2.02                      Closing.  Pursuant to the terms of this
Agreement, the consummation of the purchase and sale of the Purchased Units
hereunder (the “Closing”) is taking place concurrently with the execution and
delivery of this Agreement. The Closing under this Agreement shall take place at
the offices of Vinson & Elkins L.L.P., 1001 Fannin, 2500 First City Tower,
Houston, Texas 77002.  The parties agree that the Closing may occur via delivery
of facsimiles or photocopies of the Basic Documents and the closing deliverables
contemplated hereby and thereby.  Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken. The date on which the
Closing occurs
 

 
7
 
 

and the transactions contemplated by this Agreement become effective is referred
to as the “Closing Date.”
 
Section 2.03                      Copano Closing Deliverables.  Upon the terms
and subject to the conditions of this Agreement, at the Closing, Copano is
delivering (or causing to be delivered) the following:
 
(a)           a certificate or certificates (bearing the legend set forth in
Section 4.05(e) of this Agreement) representing the Purchased Units and meeting
the requirements of the Copano LLC Agreement, registered in such name(s) as the
Purchaser has designated (which shall be limited to Purchaser and its
Affiliates);
 
(b)           a certificate of the Secretary or Assistant Secretary of Copano,
dated as of the date hereof, certifying as to and attaching: (i) the Certificate
of Formation of Copano, as amended, as filed with the Delaware Secretary of
State, (ii) the Copano LLC Agreement, (iii) the resolutions of the Board
authorizing the Basic Documents and the transactions contemplated thereby,
including the issuance of the Purchased Units and (iv) the incumbency of the
officers executing the Basic Documents;
 
(c)           copies of the Certificate of Formation, Certificate of
Incorporation or Certificate of Limited Partnership, as the case may be, and all
amendments thereto, of each of the Copano Entities, certified by the Secretary
of State (or corresponding state official) of its state of formation and dated
as of a recent date;
 
(d)           certificates from the Secretary of State (or corresponding state
official) of the state of formation of each of the Copano Entities evidencing
that such Copano Entity is in good standing and dated as of a recent date;
 
(e)           certificates of the Secretary of State (or corresponding state
official) of each of the jurisdictions listed on Schedule I to this Agreement,
dated as of a recent date, evidencing the qualification and good standing of
each of the Copano Entities as a foreign limited liability company, foreign
limited partnership or foreign corporation, as the case may be;
 
(f)           the cross-receipt executed by Copano and delivered to the
Purchaser certifying that it has received the Purchase Price;
 
(g)           the Registration Rights Agreement with respect to Purchased Units,
which shall have been duly executed by Copano;
 
(h)           Amendment No. 1 and the Copano LLC Agreement, each as duly adopted
and in full force and effect;
 
(i)           the Director Designation Agreement, which shall have been duly
executed by Copano;
 
(j)           the Unitholder Voting Agreement, which shall have been duly
executed by the Persons listed on Schedule II to this Agreement; and
 

 
8
 
 

(k)           all other documents, instruments and writings required to be
delivered by Copano at the Closing under the Basic Documents.
 
Section 2.04                      Purchaser Closing Deliverables.  Upon the
terms and subject to the conditions of this Agreement, Purchaser is delivering
(or causing to be delivered) the following:.
 
(a)           the Purchase Price, in immediately available funds;
 
(b)           the Registration Rights Agreement with respect to the Purchased
Units, which shall have been duly executed by the Purchaser;
 
(c)           the Director Designation Agreement, which shall have been duly
executed by the Purchaser;
 
(d)           a letter agreement as contemplated in the Director Designation
Agreement duly executed by Michael G. MacDougall and the Purchaser;
 
(e)           a cross-receipt executed by the Purchaser and delivered to Copano
certifying that it has received the Purchased Units; and
 
(f)           all other documents, instruments and writings required to be
delivered by the Purchaser at the Closing under the Basic Documents.
 


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF COPANO
 
Copano represents and warrants to the Purchaser, on and as of the date of this
Agreement, as follows:
 
Section 3.01                      Formation and Qualification.  Each of the
Copano Entities (except for Webb/Duval Gatherers, a Texas general partnership
(“Webb/Duval”), with respect to good standing) has been duly formed and is
validly existing in good standing under the Laws of its jurisdiction of
formation, and is duly registered or qualified to do business and is in good
standing as a foreign corporation, limited liability company, limited
partnership or general partnership, as the case may be, in each jurisdiction in
which its ownership or lease of property or the conduct of its businesses
requires such registration or qualification, except where the failure so to
register or qualify would not, individually or in the aggregate, be reasonably
likely to have a Copano Material Adverse Effect.  Each of the Copano Entities
has all corporate, limited liability company, limited partnership or general
partnership, as the case may be, power and authority necessary to own or lease
its Properties currently owned or leased and to conduct its business as
currently conducted, in each case in all material respects as described in the
Copano SEC Documents.
 
Section 3.02                      Ownership of Subsidiaries.  Copano directly or
indirectly owns 100% of the issued and outstanding capital stock, membership
interests or partnership interests, as the case may be, of the other Copano
Entities (excluding Webb/Duval, Big Horn Gas Gathering, LLC, a Delaware limited
liability company (“Big Horn”), Fort Union Gas Gathering, L.L.C., a
 

 
9
 
 

Delaware limited liability company (“Fort Union”), Southern Dome, LLC, a
Delaware limited liability company (“Southern Dome”), and Eagle Ford Gathering
LLC, a Delaware limited liability company (“Eagle Ford”), as to which Copano
owns a 62.5% partnership interest, a 51% limited liability company interest, a
37.04% limited liability company interest, a majority limited liability company
interest and a 50% limited liability company interest, respectively) free and
clear of all Liens, encumbrances, security interests, equities, charges and
other claims except for Liens created pursuant to (i) the Amended and Restated
Credit Agreement dated as of January 12, 2007 among Copano, as the borrower,
Bank of America, N.A., as administrative agent and L/C issuer, JPMorgan Chase
Bank, N.A. and Wachovia Bank, National Association, as co-syndication agents,
and the other lenders party thereto and Banc of America Securities LLC, as sole
lead arranger and sole book manager, as amended by the First Amendment to the
Amended and Restated Credit Agreement, dated as of October 19, 2007, and the
Copano Credit Agreement Second Amendment (together, the “Copano Credit
Agreement”) or (ii) the Amended and Restated Credit Agreement, dated as of April
30, 2007, among Fort Union, as the borrower, Bank of America, N.A., as
administrative agent, L/C issuer, the other lenders party thereto and Banc of
America Securities LLC, as sole lead arranger and sole book manager (the “Fort
Union Credit Agreement”).  Such capital stock, limited liability company
interests or limited partnership interests, as the case may be, have been duly
authorized and validly issued and are fully paid (to the extent required under
such Subsidiary’s applicable constituent documents) and non-assessable (except
as such non-assessability may be affected by matters described in: (A) Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”), in the case of a Delaware limited liability company, (B) Sections
17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act, in the case of a Delaware limited partnership, (C) Sections 3.03, 5.02 and
6.07 of the Texas Revised Uniform Limited Partnership Act, in the case of a
Texas limited partnership, (D) Section 5.09 of the Texas Limited Liability
Company Act, in the case of a Texas limited liability company or (E) Section
2031 of the Oklahoma Limited Liability Company Act, in the case of an Oklahoma
limited liability company.
 
Section 3.03                      No Other Subsidiaries.  Other than its
ownership interests in the other Copano Entities, Copano does not own, directly
or indirectly, any equity or long-term debt securities of any other Person that,
individually or in the aggregate, would be deemed to be a “significant
subsidiary” as such term is defined in Rule 405 of the Securities Act.
 
Section 3.04                      Authorization; Enforceability; Valid Issuance.
 
(a)           Copano has all requisite limited liability company power and
authority to issue and sell the Purchased Units, in accordance with and upon the
terms and conditions set forth in the Basic Documents, and no further consent or
authorization is required.
 
(b)           The Basic Documents to which Copano is a party have been duly
authorized and validly executed and delivered by Copano and, assuming due
authorization, execution and delivery by the Purchaser or its Affiliate, as
applicable (if either the Purchaser or its Affiliate is a party thereto),
constitute, valid and binding obligations of Copano; provided, that the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a
 

 
10
 
 

proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.
 
(c)           The Purchased Units and the limited liability company interests
represented thereby have been duly authorized in accordance with the Copano LLC
Agreement and, when issued and delivered against payment therefor in accordance
with this Agreement, will be validly issued, fully paid (to the extent required
under the Copano LLC Agreement) and non-assessable (except as such
non-assessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware LLC Act) and will be free of any and all Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Copano LLC Agreement or this Agreement and under applicable state and federal
securities laws, (ii) such Liens as are created by the Purchaser and (iii) such
Liens as arise under the Copano LLC Agreement or the Delaware LLC Act.
 
(d)           Upon issuance in accordance with this Agreement and the Copano LLC
Agreement, the Conversion Units will be duly authorized, validly issued, fully
paid (to the extent required by the Copano LLC Agreement) and non-assessable
(except as such non-assessability may be affected by matters described in
Sections 18-607 and 18-804 of the Delaware LLC Act) and will be free of any and
all Liens and restrictions on transfer, other than (i) restrictions on transfer
under the Copano LLC Agreement or this Agreement and under applicable state and
federal securities laws, (ii) such Liens as are created by the Purchaser and
(iii) such Liens as arise under the Copano LLC Agreement or the Delaware LLC
Act.
 
(e)           The Copano Entity Operating Agreements have been duly authorized,
executed and delivered by the respective Copano Entities that are parties
thereto, and are valid and legally binding agreements of the respective Copano
Entities that are parties thereto, enforceable against such parties in
accordance with their terms; provided, that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.
 
Section 3.05                      No Preemptive Rights, Registration Rights or
Options.  There are no preemptive rights or other rights to subscribe for or
options or warrants to purchase, nor any restriction upon the voting or transfer
of, any equity securities in any of the Copano Entities, except (i) as described
in the Copano SEC Documents, (ii) for rights granted to the partners of
Webb/Duval Gatherers and the members of Southern Dome, Big Horn, Fort Union and
Eagle Ford pursuant to their respective constituent documents, (iii) for
options, units appreciation rights or phantom units granted pursuant to Copano’s
employee benefit or other compensation plans as such plans are described in
Copano’s most recently filed proxy statement pursuant to Section 14(a) of the
Exchange Act and (iv) as contemplated by the Basic Documents.  Except as
contemplated by the Basic Documents, the issuance and sale of the Purchased
Units as contemplated by this Agreement does not give rise to any rights for or
relating to the registration of any Common Units or other securities of Copano
other than as have been waived or deemed waived.
 

 
11
 
 

Section 3.06                      Capitalization.  As of the date of this
Agreement, immediately prior to the issuance and sale of the Purchased Units,
the issued and outstanding limited liability company interests of Copano consist
of 65,673,755 Common Units. All outstanding Common Units and the limited
liability company interests represented thereby have been duly authorized and
validly issued in accordance with the Copano LLC Agreement and are fully paid
(to the extent required under the Copano LLC Agreement) and non-assessable
(except as such non-assessability may be affected by matters described in
Sections 18-607 and 18-804 of the Delaware LLC Act).
 
Section 3.07                      No Breach.  None of the issuance and sale by
Copano of the Purchased Units, the execution, delivery and performance of the
Basic Documents or the consummation of the transactions contemplated hereby or
thereby (i) conflicts or will conflict with or constitutes or will constitute a
violation of any of the Operating Agreements, (ii) requires any consent,
approval or notice under or results in a breach or violation of, or constitutes
a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any Contract to which any of the Copano
Entities is a party or by which any of them or any of their respective
Properties may be bound (other than conflicts, breaches, violations or defaults
that have been waived or cured), (iii) violates or will violate any Law of any
Governmental Authority in a proceeding to which any of them or their Property is
or was a party or (iv) results or will result in the creation or imposition of
any Lien, charge or encumbrance upon any property or assets of any of the Copano
Entities, which conflicts, breaches, violations, defaults or Liens, in the case
of clauses (ii), (iii) or (iv), could reasonably be expected to have,
individually or in the aggregate, a Copano Material Adverse Effect.
 
Section 3.08                      No Approvals.  Except for (i) the approvals
required by the Commission in connection with any registration statement filed
under the Registration Rights Agreement, (ii) such consents that have been
obtained and (iii) such consents, approvals, authorizations or orders that, if
not obtained, could not reasonably be expected to have, individually or in the
aggregate, a Copano Material Adverse Effect, no consent, approval, authorization
or order of, or filing or registration with, any Governmental Authority is
required in connection with the issuance and sale by Copano of the Purchased
Units, the execution, delivery and performance of each of the Basic Documents to
which it is a party or the consummation by Copano of the transactions
contemplated by the Basic Documents.
 
Section 3.09                      No Default.  None of the Copano Entities (i)
is in violation of its applicable Operating Agreement, (ii) is in default (and
no event has occurred which, with notice or lapse of time or both, would
constitute such a default) in the due performance or observance of any term,
covenant or condition contained in any Contract to which it is a party or by
which it is bound or to which any of its properties or assets is subject or
(iii) is in violation of any Law of any Governmental Authority, which default or
violation in the case of clause (ii) or (iii), could reasonably be expected to
have, individually or in the aggregate, a Copano Material Adverse Effect.
 
Section 3.10                      Copano SEC Documents; Copano Financial
Statements.  Copano has filed or furnished with the Commission all reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) required to be filed or furnished by it under
the Exchange Act or the Securities Act since January 1, 2010 (all such
documents, collectively, the “Copano SEC Documents”).  The Copano SEC Documents,
including any
 

 
12
 
 

audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Copano Financial Statements”), at the time filed or
furnished (except to the extent corrected by a subsequently filed or furnished
Copano SEC Document filed or furnished prior to the date hereof) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the light of the circumstances under which they were made in the
case of any prospectus) not misleading, (ii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
applicable, (iii) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (iv) in the case of the Copano Financial
Statements, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or,
in the case of unaudited statements, as permitted by Form 10-Q of the
Commission), and (v) in the case of the Copano Financial Statements, fairly
present (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the financial condition,
results of operations and cash flows of Copano and its Subsidiaries as of the
dates and for the periods indicated.  Deloitte & Touche LLP is an independent
registered public accounting firm with respect to Copano and has not resigned or
been dismissed as independent registered public accountants of Copano as a
result of or in connection with any disagreement with Copano on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.
 
Section 3.11                      No Material Adverse Change.  Except as
expressly set forth in or contemplated by the Copano SEC Documents furnished or
filed with the Commission after January 1, 2010 and prior to the date hereof,
since December 31, 2009, and except as contemplated by the Basic Documents,
there has not been (i) any material adverse change, or any development involving
a prospective material adverse change, in the business, Properties, management,
financial condition or results of operations of the Copano Entities taken as a
whole, (ii) any transaction that is material to the Copano Entities taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the Copano Entities that is
material to the Copano Entities taken as a whole, (iv) any change in the capital
stock, membership or other equity interests or outstanding indebtedness of any
of the Copano Entities that is material to the Copano Entities taken as a whole
or (v) any dividend or distribution of any kind declared, paid or made on the
capital stock of, or in respect of membership or partnership interests in, the
Copano Entities, except for dividends or distributions made or paid to the
Copano Entities.
 
Section 3.12                      Title to Real Property.  Each of the Copano
Entities has good and marketable title to all Property described in the Copano
SEC Documents as owned by such Copano Entity, free and clear of all (i) Liens
and security interests except Liens or security interests arising under or
securing indebtedness incurred under the Copano Credit Agreement or the Fort
Union Credit Agreement or (ii) other claims and other encumbrances (other than
Liens or security interests) except, in each case, (A) as described, and subject
to the limitations contained, in the Copano SEC Documents, (B) such as do not
materially affect the value of such Property taken as a whole or (C) such as do
not materially interfere with the use of such Properties taken as a whole as
they have been used in the past and are proposed to be used in the future as
described in the Copano SEC Documents; provided, that with respect to any real
property and buildings held under lease by any of the Copano Entities, such real
property and
 

 
13
 
 

buildings are held under valid and subsisting and enforceable leases with such
exceptions as do not materially interfere with the use of the Properties of the
Copano Entities taken as a whole as they have been used in the past as described
in the Copano SEC Documents and are proposed to be used in the future as
described in the Copano SEC Documents.
 
Section 3.13                      Insurance.  The Copano Entities maintain
insurance covering their properties, operations, personnel and businesses
against such losses and risks and in such amounts as is reasonably adequate for
the conduct of their respective businesses and the value of their respective
Properties and as is customary for companies engaged in similar businesses in
similar industries.  Except as could not reasonably be expected to have,
individually or in the aggregate, a Copano Material Adverse Effect, none of the
Copano Entities has received notice from any insurer or agent of such insurer
that substantial capital improvements (relating to Copano and its Subsidiaries
on a consolidated basis) or other substantial expenditures will have to be made
in order to continue such insurance, and all such insurance is outstanding and
in force on the date hereof.
 
Section 3.14                      Litigation.  There are no actions, suits,
claims, investigations or proceedings pending or, to the knowledge of Copano,
threatened, to which any of the Copano Entities is or would be a party or of
which any of their respective Properties is or would be subject at law or in
equity, before or by any Governmental Authority, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including NASDAQ) that are required to be described in the Copano SEC Documents
but are not described as required or that could reasonably be expected to have,
individually or in the aggregate, a Copano Material Adverse Effect.
 
Section 3.15                      No Labor Dispute.  No labor dispute with the
employees of any of the Copano Entities exists or, to the knowledge of Copano,
is imminent.
 
Section 3.16                      Tax Returns.  Each of the Copano Entities has
filed (or has obtained extensions with respect to) all material federal, state
and local income and franchise tax returns required to be filed through the date
of this Agreement, which returns are correct and complete in all material
respects, and has timely paid all taxes due thereon, other than those (i) that
are being contested in good faith and for which adequate reserves have been
established in accordance with GAAP or (ii) that, if not paid, could not
reasonably be expected to have, individually or in the aggregate, a Copano
Material Adverse Effect.
 
Section 3.17                      Environmental Compliance.  The Copano Entities
(i) are in compliance with any and all Environmental Laws, (ii) have received
all Environmental Permits required of them under applicable Environmental Laws
to conduct their respective businesses as they are currently being conducted,
(iii) are in compliance with all terms and conditions of any such Environmental
Permits and (iv) do not have any liability in connection with the release into
the environment of any Hazardous Material, except where such failure to comply
with Environmental Laws, such failure to receive required Environmental Permits,
such failure to comply with the terms and conditions of such Environmental
Permits or such liability in connection with releases of such Hazardous
Materials could not reasonably be expected to have, individually or in the
aggregate, a Copano Material Adverse Effect. The representations and warranties
in this Section 3.17 are the sole representations and warranties of the Copano
Entities
 

 
14
 
 

in this Agreement with respect to Environmental Laws, Environmental Permits, and
Hazardous Materials.
 
Section 3.18                      Permits.  Excluding any Environmental Permits,
each of the Copano Entities has such permits, consents, licenses, franchises,
certificates and authorizations of governmental or regulatory authorities
(“permits”) as are necessary to own its Properties and to conduct its business
in the manner described in the Copano SEC Documents, subject to such
qualifications as may be set forth therein and except for such permits which, if
not obtained, could not reasonably be expected to have, individually or in the
aggregate, a Copano Material Adverse Effect.  Except as set forth in the Copano
SEC Documents, each of the Copano Entities has fulfilled and performed all its
material obligations with respect to such permits which are or will be due to
have been fulfilled and performed by such date and no event has occurred that
would prevent the permits from being renewed or reissued or which allows, or
after notice or lapse of time would allow, revocation or termination thereof or
results in any impairment of the rights of the holder of any such permit, except
for such non-renewals, non-issues, revocations, terminations and impairments
that could not reasonably be expected to have, individually or in the aggregate,
a Copano Material Adverse Effect.  Except as described in the Copano SEC
Documents, none of such permits contains any restriction that is materially
burdensome to the Copano Entities considered as a whole.
 
Section 3.19                      NASDAQ Listing.  The Common Units are listed
on NASDAQ, and Copano has not received any notice of delisting.  The issuance
and sale of the Purchased Units and the issuance of Conversion Units does not
contravene NASDAQ rules and regulations.
 
Section 3.20                      Investment Company.  None of the Copano
Entities is now, and after the sale of the Purchased Units to be sold by Copano
to the Purchaser hereunder, an “investment company” or a company “controlled by”
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
Section 3.21                      MLP Status.  Copano has, for each taxable year
beginning after December 31, 2003, during which Copano was in existence, met the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code of
1986, as amended (the “Code”).  Copano expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for its taxable year ending
December 31, 2010.
 
Section 3.22                      Certain Fees.  Except for (i) the fees
contemplated by Section 7.01 of this Agreement to be paid by Copano to the
Purchaser or its designee, (ii) fees to be paid by Copano to Merrill Lynch for
placement agent services and (iii) fees to be paid by Copano to Morgan Stanley &
Co. Incorporated for a fairness opinion in connection with this Agreement and
the transactions contemplated hereby, no fees or commissions are or will be
payable by Copano to brokers, finders or investment bankers with respect to the
sale of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.  Copano agrees that it will indemnify and hold
harmless the Purchaser from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by Copano or alleged to have been incurred by Copano in
connection with the sale of the Purchased Units or the consummation of the
transactions contemplated by the Basic Documents.
 

 
15
 
 

Section 3.23                      Form S-3 Eligibility.  As of the date of this
Agreement, Copano is eligible to register the resale of its Common Units for
resale by the Purchaser under Form S-3 promulgated under the Securities Act.
 
Section 3.24                      Required Unit Vote.  The majority of the total
votes cast by the holders of Common Units (with the exception of the Purchased
Units, which are not entitled to vote according to the rules of NASDAQ) is the
only approval required to approve the Proposal.  As of the date of this
Agreement and based on Copano’s internal records, to Copano’s knowledge, the
Persons listed on Schedule II to this Agreement are the beneficial owners of the
Common Units set forth opposite such Person’s name on Schedule II to this
Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to Copano with respect to itself,
on and as of the date of this Agreement, as follows:
 
Section 4.01                      Existence.  The Purchaser is duly organized
and validly existing and in good standing under the laws of its state of
formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.
 
Section 4.02                      Authorization; Enforceability.
 
(a)           The Purchaser has all necessary legal power and authority to
purchase the Purchased Units, in accordance with and upon the terms and
conditions set forth in the Basic Documents, and no further consent or
authorization of the Purchaser is required.
 
(b)           The Basic Documents to which the Purchaser is a party have been
duly authorized and validly executed and delivered by the Purchaser and,
assuming due authorization, execution and delivery by Copano, constitute valid
and binding obligations of the Purchaser; provided, that the enforceability
thereof may be limited by (i) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and contribution and an implied covenant of good faith and fair dealing.
 
Section 4.03                      No Breach.  The execution, delivery and
performance of the Basic Documents by the Purchaser and the consummation by the
Purchaser of the transactions contemplated thereby will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the property or
assets of the Purchaser is subject, (ii) conflict with or result in any
violation of the provisions of the organizational documents of the Purchaser, or
(iii) violate any statute, order, rule or regulation of any court or
Governmental Authority, except in the case of clauses (i) and (iii), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by the Basic Documents.
 

 
16
 
 

Section 4.04                      Certain Fees.  No fees or commissions are or
will be payable by the Purchaser to brokers, finders or investment bankers with
respect to the purchase of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement.  The Purchaser agrees that it will
indemnify and hold harmless Copano from and against any and all claims, demands
or liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by the Basic Documents.
 
Section 4.05                      Unregistered Securities.
 
(a)           Accredited Investor Status; Sophisticated Purchaser.  The
Purchaser is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and is able to bear the risk of its investment in the Purchased
Units and the Conversion Units.  The Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the purchase of the Purchased Units and the Conversion Units.
 
(b)           Information.  The Purchaser or its Representatives have been
furnished with materials relating to the business, finances and operations of
Copano and relating to the offer and sale of the Purchased Units and Conversion
Units that have been requested by the Purchaser.  The Purchaser or its
Representatives has been afforded the opportunity to ask questions of Copano or
its Representatives.  Neither such inquiries nor any other due diligence
investigations conducted at any time by the Purchaser or its Representatives
shall modify, amend or affect the Purchaser’s right (i) to rely on Copano’s
representations and warranties contained in Article III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy or
inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in this Agreement.  The Purchaser understands and acknowledges
that its purchase of the Purchased Units involves a high degree of risk and
uncertainty.  The Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its investment in the Purchased Units.
 
(c)           Cooperation.  The Purchaser shall cooperate reasonably with Copano
to provide any information necessary for any applicable securities filings.
 
(d)           Purchaser Representation.  The Purchaser is purchasing the
Purchased Units for its own account and not with a view to distribution in
violation of any securities laws.  The Purchaser understands and acknowledges
that there is no public trading market for the Purchased Units or the Conversion
B Units and that none is expected to develop.  The Purchaser has been advised
and understands and acknowledges that neither the Purchased Units nor the
Conversion Units have been registered under the Securities Act or under the
“blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act).  The Purchaser has been advised of and is aware of the provisions of Rule
144 promulgated under the Securities Act.
 

 
17
 
 

(e)           Legends.  The Purchaser understands and acknowledges that, until
such time as the Purchased Units and Conversion Units have been registered
pursuant to the provisions of the Securities Act, or the Purchased Units and
Conversion Units are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, the Purchased Units and
Conversion Units will bear the following restrictive legend:  “THESE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN
THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER
SUCH ACT. THIS SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH
IN (i) THE FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
THE COMPANY, DATED AS OF JULY 20, 2010, AS AMENDED, AND (ii) THE SERIES
A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, DATED AS OF JULY 21, 2010, BY
AND BETWEEN THE COMPANY AND THE PURCHASER PARTY THERETO, IN EACH CASE A COPY OF
WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.”
 
(f)           Reliance Upon the Purchaser’s Representations and Warranties.  The
Purchaser understands and acknowledges that the Purchased Units are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that Copano, the
Placement Agent and Vinson & Elkins L.L.P., counsel for Copano, are relying in
part upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth in this Agreement
in (i) concluding that the issuance and sale of the Purchased Units is a
“private offering” and, as such, is exempt from the registration requirements of
the Securities Act, and (ii) determining the applicability of such exemptions
and the suitability of the Purchaser to purchase the Purchased Units.
 
Section 4.06                      Short Selling.  The Purchaser represents and
warrants that it (i) has not entered into any Short Sales of the Common Units
owned by it between the time it first began discussions with Copano or the
Placement Agent about the transactions contemplated by this Agreement and the
date hereof and (ii) will not enter into any Short Sales of the Common Units
owned by it from the date hereof and such time as the Shelf Registration
Statement (as defined in the Registration Rights Agreement) is declared or
deemed effective by the Commission.
 
Section 4.07                      Copano Information.  The Purchaser
acknowledges and agrees that Copano has provided or made available to the
Purchaser (through EDGAR, Copano’s website or otherwise) all Copano SEC
Documents, as well as all press releases issued by Copano through the date of
this Agreement that are included in a filing by Copano on Form 8-K or clearly
posted on Copano’s website.
 

 
18
 
 

ARTICLE V
 
COVENANTS
 
Section 5.01                      Unitholder Vote with Respect to Conversion.
 
(a)           As soon as practicable, but in any event no later than 180 days
following the date hereof, Copano shall, in accordance with applicable Law and
the Copano LLC Agreement, take all action necessary to convene a meeting of its
Common Unitholders to consider and vote upon the Proposal.  Subject to fiduciary
duties under applicable Law, the Board shall, in connection with such meeting,
recommend approval of the Proposal and shall take all other lawful action to
solicit the approval of the Proposal by the Common Unitholders, except that
Copano may, but shall not be required to, hire any proxy solicitation firm in
connection with such meeting.
 
(b)           If the Proposal is not approved by the Common Unitholders at the
meeting contemplated by Section 5.01(a), Copano shall be obligated to convene
another meeting of its Unitholders on the terms set forth in Section 5.01(a)
(except that such meeting shall take place no later than the next annual meeting
of Unitholders), and the Board shall again be obligated to take the actions set
forth in Section 5.01(a) with respect to such meeting.  If the approval of its
Common Unitholders is not obtained at this second meeting of Unitholders, then
Copano shall be obligated to include the Proposal to be voted upon at two (or
one, if approval of the Proposal is obtained at such annual meeting) subsequent
annual meetings (Copano shall use commercially reasonable efforts to hold any
such subsequent meeting within 365 days of the preceding annual meeting) of its
Unitholders, and its Board shall remain obligated to take the actions set forth
in Section 5.01(a) with respect to each such meeting.
 
Section 5.02                      Transfer Restrictions.
 
(a)           Without the prior written consent of Copano, except as
specifically provided in the Basic Documents, the Purchaser will not, during the
period commencing on the date hereof and ending on the third anniversary of the
date hereof (i) offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or
indirectly, any of its Purchased Units; or (ii) enter into any swap or other
transaction or arrangement that transfers or that is designed to, or that might
reasonably be expected to, result in the transfer to another, in whole or in
part, any of the economic consequences of ownership of its Purchased Units,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Units or such other securities, in cash or
otherwise (any such transaction, a “Transfer”); provided, however, that the
Purchaser may pledge all or any portion of its Purchased Units to any holders of
obligations owed by the Purchaser, including to the trustee for, or
representative of, such holders; and provided, further, that the Purchaser may
Transfer the Purchased Units to an Affiliate of the Purchaser if such Transfer
to an Affiliate would not, when aggregated with all other sales or exchanges of
Securities within the prior 12-month period, cause a technical termination under
Section 708 of the Code, provided, that any such transferee (i) agrees to be
bound by all of the terms and conditions of this Agreement, including this
Section 5.02, (ii) expressly assumes a proportionate share (based on the number
of Series A Preferred Units being Transferred relative to the total number of
Purchased Units) of the Purchaser’s obligations in respect of indemnification
pursuant to Section 6.02 of this Agreement, and (iii) the Purchaser
 

 
19
 
 

acknowledges and agrees that it shall remain the primary obligor under this
Agreement, and as such, the Purchaser further acknowledges and agrees that any
claims for indemnity pursuant to Section 6.02 of this Agreement shall be
satisfied first by the Purchaser, and if the Purchaser does not have sufficient
assets to satisfy claims for indemnity pursuant to Section 6.02 of this
Agreement, then the transferee shall be liable to Copano for up to the balance
due on any such claims pursuant to Section 6.02 of this Agreement (based on the
number of Series A Preferred Units Transferred relative to the total number of
Purchased Units).
 
(b)           Prior to and after the expiration of the period referred to in
Section 5.02(a), the Purchaser will not, individually or collectively, directly
or indirectly, Transfer any Purchased Units or any Conversion Units to (i) any
Competitor of Copano or (ii) any other Person or “group” (within the meaning of
Section 13(d) of the Exchange Act) that will own more than 10% of the
outstanding Common Units on an as converted basis after such Transfer.
 
Section 5.03                      Standstill Obligation.
 
(a)           For a period beginning on the date hereof and ending on the third
anniversary of the date hereof (the “Standstill Termination Date”), without the
prior written consent of Copano, the Purchaser agrees that it shall not, nor
shall it permit any of its Affiliates to, nor shall the Purchaser agree, advise,
assist, provide information or provide financing to others, or permit its
Affiliates to agree, advise, assist, provide information or provide financing to
others, to, individually or collectively, directly or indirectly:
 
(i)           acquire or offer to acquire or agree to acquire from any Person,
directly or indirectly, by purchase or merger, through the acquisition of
control of another Person, by joining a partnership, limited partnership or
other “group” (within the meaning of Section 13(d)(3) of the Exchange Act) or
otherwise, beneficial ownership of any equity securities of Copano, or direct or
indirect rights (including convertible securities) or options to acquire such
beneficial ownership (collectively, the “Securities”) (or otherwise act in
concert with respect to any such Securities with any Person that so acquires,
offers to acquire or agrees to acquire); provided, however, that no such
acquisition, offer to acquire or agreement to acquire shall be deemed to occur
solely due to: (a) the issuance of the Purchased Units (including the issuance
of any Conversion Units underlying the Purchased Units or any additional Series
A Preferred Units issued in respect of distributions by Copano), (b) a unit
split, reverse unit split, reclassification, reorganization or other transaction
by Copano affecting any class of the outstanding equity securities of Copano
generally or (c) a dividend of units or other pro rata distribution by Copano to
holders of its outstanding equity securities; or
 
(ii)           make, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” to vote (as such terms are used in the Regulation
14A promulgated under the Exchange Act), become a “participant” in, or
encourage, support or aid any other Person to become a “participant,” in any
“election contest” (as such terms are defined in Rule 14a-11 promulgated under
the Exchange Act) or initiate, propose or otherwise solicit unitholders of
Copano for the approval of any unitholder proposals, in each case with respect
to Copano; or
 

 
20
 
 

(iii)           form, join, in any way participate in, or encourage the
formation of, a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to any voting securities of Copano; or
 
(iv)           deposit any securities of Copano into a voting trust, or subject
any securities of Copano to any agreement or arrangement with respect to the
voting of such securities, or other agreement or arrangement having similar
effect; or
 
(v)           alone or in concert with others, seek, or encourage, support or
aid any effort, to influence or control the management, Board, business,
policies, affairs or actions of Copano; or
 
(vi)           request Copano (or any directors, officers, employees or agents
of Copano), directly or indirectly to amend, waive or modify any provision of
this Section 5.03; provided, however, that a request to amend, waive or modify
any provision of this Section 5.03 shall not be prohibited so long as such
request does not include an offer or statement of intent to do any of the
foregoing.
 
The foregoing provisions of this Section 5.03(a) shall not apply (i) to the
Purchaser with respect to a Significant Event or (ii) to any person who is a
director of Copano acting in his capacity as a director of Copano in the
ordinary course and within Copano’s Board process.
 
(b)           If prior to the Standstill Termination Date, Copano or its
Affiliates conduct a process with three or more potential bidders relating to a
sale of all or substantially all of Copano’s assets or a merger or other
business combination transaction involving Copano that would reasonably be
expected to result in Copano’s then current Unitholders owning less than 30% of
the outstanding equity securities of the combined Person following such sale,
merger or other business combination transaction (a “Sales Transaction”), then
Copano agrees that it shall provide the Purchaser with an invitation to bid,
using substantially the same invitation to bid sent to other potential bidders
in such process, and shall provide to the Purchaser substantially the same
information relating to the Copano Entities that Copano provided in such process
to such other potential bidders, subject to a confidentiality agreement
acceptable to Copano containing confidentiality restrictions no more restrictive
in the aggregate than those in the confidentiality agreement entered into by any
other potential bidder in connection with such process, and the restrictions set
forth in Section 5.03(a) shall not apply to any process or transaction described
in this Section 5.03(b) for the limited purpose of allowing the Purchaser to
bid, negotiate and, with the approval and recommendation of the Board, complete
a Sales Transaction as contemplated by this paragraph.  If Copano elects not to
pursue a Sales Transaction with the Purchaser following the process described in
this Section 5.03(b), then the restrictions in Section 5.03(a) shall continue to
apply to the Purchaser.
 
(c)           Notwithstanding anything to the contrary in this Section 5.03,
prior to the Standstill Termination Date, at Copano’s request, the Purchaser
shall be permitted to provide strategic advice to Copano from time to time.
 
Section 5.04                      Business Combinations.  Notwithstanding any
other provision of this Agreement, (a) the provisions of Section 203 of the
General Corporation Law of the State of
 

 
21
 
 

Delaware (the “DGCL”) shall be applied with respect to Copano as though Copano
were a Delaware corporation pursuant to Section 12.6 of the Copano LLC
Agreement, (b) the Board’s approval of this Agreement and the transactions
contemplated hereby shall not be deemed approval for purposes of Section
203(a)(1) of the DGCL, (c) Copano shall be entitled to all of the protections
provided under Section 203 of the DGCL and (d) the Purchaser shall be subject to
all of the restrictions and limitations of Section 203 of the DGCL.
 
Section 5.05                      Further Assurances; NASDAQ Listing.  From time
to time after the date hereof, without further consideration, Copano and the
Purchaser shall use their commercially reasonable efforts to take, or cause to
be taken, all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and the other Basic Documents. Without limiting
the foregoing, Copano shall (i) file with NASDAQ the proper form or other
notification and required supporting documentation, and provide to NASDAQ any
other requested information, related to the Conversion Common Units and (ii)
ensure that the issuance of the Series A Preferred Units and Conversion Units is
in compliance with applicable NASDAQ rules and regulations.
 
ARTICLE VI
 
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 6.01                      Indemnification by Copano.  Copano agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
as a result of, arising out of, or in any way related to (i) the failure of any
of the representations or warranties made by Copano contained herein to be true
and correct in all material respects as of the date hereof (except with respect
to any provisions including the word “material” or words of similar import, with
respect to which such representations and warranties must have been true and
correct) or (ii) the breach of any of the covenants of Copano contained herein;
provided, that in the case of the immediately preceding clause (i), such claim
for indemnification relating to a breach of any representation or warranty is
made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Purchaser Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to
Copano shall constitute the date upon which such claim has been made; provided,
further, that the liability of Copano shall not be greater in amount than the
Purchase Price.
 
Section 6.02                      Indemnification by the Purchaser.  The
Purchaser agrees to indemnify Copano and its Representatives (collectively,
“Copano Related Parties”) from, and hold each of them harmless against, any and
all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs,
 

 
22
 
 

losses, liabilities, damages or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
as a result of, arising out of, or in any way related to (i) the failure of any
of the representations or warranties made by the Purchaser contained herein to
be true and correct in all material respects as of the date hereof or (ii) the
breach of any of the covenants of the Purchaser contained herein; provided, that
in the case of the immediately preceding clause (i), such claim for
indemnification relating to a breach of any representation or warranty is made
prior to the expiration of such representation or warranty; provided, however,
that for purposes of determining when an indemnification claim has been made,
the date upon which a Copano Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to the Purchaser
shall constitute the date upon which such claim has been made; provided,
further, that the liability of the Purchaser (and its Affiliates, if the
Purchaser Transfers a portion or all of the Purchased Units to an Affiliate as
permitted by Section 5.02) shall not be greater in amount than the Purchase
Price.
 
Section 6.03                      Indemnification Procedure.
 
(a)           A claim for indemnification for any matter not involving a Third
Party Claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification that it may
claim in accordance with this Article VI, except as otherwise provided in
Sections 6.01 and 6.02.
 
(b)           Promptly after any Copano Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each, a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith.  If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days, notify the Indemnified Party of its intention
to do so, and the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in all commercially reasonable respects in the defense thereof
and/or the settlement thereof.  Such cooperation shall include, but shall not be
limited to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control.  Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party.  After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the
 

 
23
 
 

Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has, within ten (10) Business Days of when the Indemnified Party provides
written notice of a Third Party Claim, failed (y) to assume the defense or
settlement of such Third Party Claim and employ counsel and (z) notify the
Indemnified Party of such assumption, or (B) if the defendants in any such
action include both the Indemnified Party and the Indemnifying Party and counsel
to the Indemnified Party shall have concluded that there may be reasonable
defenses available to the Indemnified Party that are different from or in
addition to those available to the Indemnifying Party or if the interests of the
Indemnified Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such settlement or legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.  Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not contain any admission of
wrongdoing by, the Indemnified Party.
 
Section 6.04                      Tax Matters.  All indemnification payments
under this Article VI shall be adjustments to the Purchase Price, except as
otherwise required by applicable Law.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01                      Fees and Expenses.  Copano shall pay out of
the proceeds received from the consummation of the transactions contemplated by
this Agreement: (i) a transaction fee of 3% of the Purchase Price to the
Purchaser or its designee on the date hereof and (ii) the reasonable
out-of-pocket fees and expenses incurred by the Purchaser in connection the
transactions contemplated by the Basic Documents, including without limitation,
legal, accounting, advisory and other reasonable out-of-pocket fees and
expenses; provided, that the expenses of the Purchaser paid out of such proceeds
shall not exceed $1,000,000 in the aggregate.
 
Section 7.02                      Interpretation.  Article, Section and Schedule
references in this Agreement are references to the corresponding Article,
Section and Schedule to this Agreement, unless otherwise specified.  All
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement.  All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.  Whenever Copano
has an obligation under the Basic Documents, the expense of complying with that
obligation shall be an expense of Copano unless otherwise specified.  Any
reference in this Agreement to $ shall mean U.S. dollars.  Whenever any
determination, consent or approval is to be made or
 

 
24
 
 

given by the Purchaser, such action shall be in the Purchaser’s sole discretion,
unless otherwise specified in this Agreement.  If any provision in the Basic
Documents is held to be illegal, invalid, not binding or unenforceable, (i) such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding or unenforceable provision
had never comprised a part of the Basic Documents, and the remaining provisions
shall remain in full force and effect and (ii) the parties hereto shall
negotiate in good faith to modify the Basic Documents so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to the Basic Documents, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The provision
of a Table of Contents, the division of this Agreement into Articles,
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.
 
Section 7.03                      Survival of Provisions.  The representations
and warranties set forth in Sections 3.01, 3.02, 3.04, 3.06, 3.08, 3.20, 3.22,
3.24, 4.01, 4.02, 4.04 and 4.05 hereunder shall survive the execution and
delivery of this Agreement indefinitely, the representations and warranties set
forth in Sections 3.16 and 3.21 shall survive for a period of three (3) years
following the date hereof regardless of any investigation made by or on behalf
of Copano or the Purchaser, and the other representations and warranties set
forth herein shall survive for a period of eighteen (18) months following the
date hereof regardless of any investigation made by or on behalf of Copano or
the Purchaser.  The covenants made in this Agreement or any other Basic Document
shall survive the Closing and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion or repurchase thereof. Regardless of any purported general
termination of this Agreement, the provisions of Article VI and all
indemnification rights and obligations of Copano and the Purchaser thereunder,
and this Article VII shall remain operative and in full force and effect as
between Copano and the Purchaser, unless Copano and the Purchaser execute a
writing that expressly (with specific references to the applicable Section or
subsection of this Agreement) terminates such rights and obligations as between
Copano and the Purchaser.
 
Section 7.04                      No Waiver; Modifications in Writing.
 
(a)           Delay.  No failure or delay on the part of any party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to a party at law or in equity
or otherwise.
 
(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic
 

 
25
 
 

Document (except in the case of the Copano LLC Agreement for amendments adopted
pursuant to Section 11.1(c) thereof) shall be effective unless signed by each of
the parties hereto or thereto affected by such amendment, waiver, consent,
modification or termination.  Any amendment, supplement or modification of or to
any provision of this Agreement or any other Basic Document, any waiver of any
provision of this Agreement or any other Basic Document and any consent to any
departure by Copano from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on Copano in any
case shall entitle Copano to any other or further notice or demand in similar or
other circumstances.  Any investigation by or on behalf of any party shall not
be deemed to constitute a waiver by the party taking such action of compliance
with any representation, warranty, covenant or agreement contained herein.
 
Section 7.05                      Binding Effect; Assignment.
 
(a)           Binding Effect.  This Agreement shall be binding upon Copano, the
Purchaser and their respective successors and permitted assigns.  Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
 
(b)           Assignment of Rights.  The Purchaser’s rights and obligations
hereunder (including the right to seek indemnification) may be transferred or
assigned in whole or in part by the Purchaser to any Affiliate of the Purchaser
without the consent of Copano.  Upon any such permitted transfer or assignment,
references in this Agreement to the Purchaser (as they apply to the transferor
or assignor, as the case may be) shall thereafter apply to such transferee or
assignee of the Purchaser unless the context otherwise requires.  Without the
written consent of Copano, which consent shall not be unreasonably withheld, no
portion of the rights and obligations of the Purchaser under this Agreement may
be assigned or transferred by the Purchaser or such a transferee of Purchased
Units to a Person that is not an Affiliate of the Purchaser.  No portion of the
rights and obligations of Copano under this Agreement may be transferred or
assigned without the prior written consent of the Purchaser, which consent shall
not be unreasonably withheld.
 
Section 7.06                      Non-Disclosure.
 
(a)           The Purchaser agrees to abide by its obligations under the
Non-Disclosure Agreement.
 
(b)           The Copano Entities and any of their respective Representatives
shall disclose any information naming the Purchaser or any of its Affiliates
(other than simply naming the Purchaser and its Affiliates as a party to certain
of the Basic Documents and describing the transactions contemplated by the Basic
Documents) in any filing with the Commission, NASDAQ or any Governmental
Authority or other public disclosure, only after providing the Purchaser a
reasonable opportunity to review and comment on such disclosure (with such
comments being incorporated or reflected, to the extent reasonable, in any such
disclosure); provided, however, that nothing in this Section 7.06 shall delay
any required filing with the
 

 
26
 
 

Commission, NASDAQ or any Governmental Authority or other public disclosure or
otherwise hinder the Copano Entities’ or their Representatives’ ability to
timely comply with all Laws or rules and regulations of the Commission, NASDAQ
or other Governmental Authority.
 
Section 7.07                      Communications.  All notices and demands
provided for hereunder shall be in writing and shall be given by hand delivery,
electronic mail, registered or certified mail, return receipt requested, regular
mail, facsimile or air courier guaranteeing overnight delivery to the following
addresses:
 
(a)           If to the Purchaser:
 
TPG Copenhagen, L.P.
c/o TPG Capital, L.P.
345 California Street, Suite 3300
San Francisco, California 94104
Attention:  Ronald Cami
Facsimile:  (415) 743-1501


with a copy to:
 
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana
Houston, Texas 77002
Attention: Ryan Maierson
Facsimile: (713) 229-7911
Internet electronic mail: ryan.maierson@bakerbotts.com


(b)           If to Copano:
 
Copano Energy, L.L.C.
2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Attention: Douglas L. Lawing, Executive Vice President,
General Counsel and Secretary
Facsimile: (713) 621-9545
Internet electronic mail: doug.lawing@copanoenergy.com
 
with a copy to:
 
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention: Jeffery K. Malonson
Facsimile: (713) 615-5627
Internet electronic mail: jmalonson@velaw.com
 

 
27
 
 

or to such other address as Copano or the Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given: (i) at the time delivered by hand, if personally delivered; (ii) when
notice is sent to the sender that the recipient has read the message, if sent by
electronic mail; (iii) upon actual receipt if sent by registered or certified
mail, return receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.
 
Section 7.08                      Removal of Legend.
 
(a)           The Purchaser may request Copano to remove the legend set forth in
Section 4.05(e) from the certificates evidencing the Purchased Units by
submitting to Copano such certificates, together with an opinion of counsel to
the effect that such legend is no longer required under the Securities Act or
applicable state laws as the case may be, as Copano may request; provided, that,
no opinion of counsel shall be required if the Purchaser is effecting a sale of
Purchased Units pursuant to Rule 144 under the Securities Act (and the Purchaser
delivers a Rule 144 Representation Letter to Copano) or the Conversion Common
Units have been registered under the Securities Act pursuant to an effective
registration statement.  Copano shall cooperate with the Purchaser to effect
removal of such legend.  Subject to the provisions of the Copano LLC Agreement,
the legend described in Section 4.05(e) shall be removed and Copano shall issue
a certificate without such legend to the holder of Purchased Units upon which it
is stamped, if, unless otherwise required by state securities Laws, (i) such
Purchased Units are sold pursuant to an effective registration statement, (ii)
in connection with a sale, assignment or other transfer, such holder provides
Copano with an opinion of a law firm reasonably acceptable to Copano, in a
generally acceptable form, to the effect that such sale, assignment or transfer
of such Purchased Units may be made without registration under the applicable
requirements of the Securities Act, or (iii) in connection with a sale,
assignment of or other transfer of such Purchased Units, such holder provides
Copano with a representation letter that such Purchased Units will be sold,
assigned or transferred pursuant to Rule 144 under the Securities Act.  Copano
shall bear all direct costs and expenses associated with the removal of a legend
pursuant to this Section 7.08; provided, that the Purchaser shall be responsible
for all legal fees and expenses of counsel incurred by the Purchaser with
respect to matters addressed in this Section 7.08.
 
(b)           Certificates evidencing Conversion Units shall not contain any
legend (including the legend set forth in Section 4.05(e)), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act and the Purchaser delivers to Copano a representation letter
agreeing that such Conversion Units will be sold under such effective
registration statement, or (ii) following any sale of such Conversion Units
pursuant to Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).
 
Section 7.09                      Entire Agreement.  This Agreement, the other
Basic Documents and the other agreements and documents referred to herein are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained
 

 
28
 
 

herein and therein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or the other
Basic Documents with respect to the rights granted by Copano or any of its
Affiliates or the Purchaser or any of their Affiliates set forth herein or
therein.  This Agreement, the other Basic Documents and the other agreements and
documents referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 7.10                      Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws.  Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection that they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
 
Section 7.11                      Waiver of Jury Trial.  THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
Section 7.12                      Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.
 


 
[Remainder of Page Left Intentionally Blank]
 

 
29
 
 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 


 

   
COPANO ENERGY, L.L.C.,
       
By:
/s/Carl A. Luna
 
Name:
Carl A. Luna
 
Title:
Senior Vice President and
   
Chief Financial Officer
                     
TPG COPENHAGEN, L.P.
       
By:
TPG Advisors VI, Inc., its General Partner
       
By:
/s/Ronald Cami
   
Ronald Cami
   
Vice President
           








Signature Page to Purchase Agreement
 
 
 
 

Schedule I
 
Copano Entities
 
Name
Jurisdiction of Formation
Foreign Qualifications
Alamo Creek Properties, L.L.C.
Delaware
Texas
Bighorn Gas Gathering, L.L.C.
Delaware
Wyoming
Cimmarron Gathering, LP
Texas
Oklahoma
CMW Energy Services, L.L.C.
Delaware
Texas
Copano Energy, L.L.C.
Delaware
Texas
Copano Energy Finance Corporation
Delaware
-
Copano Energy Services/Texas Gulf Coast, L.P.
Texas
-
Copano Energy Services/Upper Gulf Coast, L.P.
Texas
-
Copano Field Facilities/Rocky Mountains, LLC
Delaware
Colorado; Wyoming
Copano Field Services/Agua Dulce, L.P.
Texas
-
Copano Field Services/Central Gulf Coast, L.P.
Texas
-
Copano Field Services/Copano Bay, L.P.
Texas
-
Copano Field Services/Karnes, L.P.
Texas
-
Copano Field Services/Live Oak, L.P.
Texas
-
Copano Field Services/North Texas, L.L.C.
Delaware
Texas
Copano Field Services/Rocky Mountains, LLC
Delaware
Colorado; Montana; Wyoming
Copano Field Services/South Texas, L.P.
Texas
-
Copano Field Services/Upper Gulf Coast, L.P.
Texas
-
Copano NGL Services (Markham), L.L.C.
Delaware
Texas
Copano NGL Services, L.P.
Texas
-
Copano Pipelines/Hebbronville, L.P.
Texas
-
Copano Pipelines/North Texas, L.L.C.
Delaware
Texas
Copano Pipelines/Rocky Mountains, LLC
Delaware
Colorado; Wyoming
Copano Pipelines/South Texas, L.P.
Texas
-
Copano Pipelines/Texas Gulf Coast, L.L.C.
Delaware
Texas
Copano Pipelines/TGC, L.P.
Texas
-
Copano Pipelines/Upper Gulf Coast, L.P.
Texas
-
Copano Pipelines/Victoria, L.L.C.
Delaware
Texas
Copano Processing, L.P.
Texas
-
Copano Processing/Louisiana, LLC
Oklahoma
Louisiana
Copano Risk Management, L.P.
Texas
-
Copano/Webb-Duval Pipeline, L.P.
Delaware
Texas
CPNO Services, L.P.
Texas
Colorado; Louisiana; Wyoming
Eagle Ford Gathering, LLC
Delaware
Texas
Fort Union Gas Gathering, L.L.C.
Delaware
Colorado; Wyoming
Greenwood Gathering, L.L.C.
Delaware
Texas
River View Pipelines, L.L.C.
Delaware
Texas
ScissorTail Energy, LLC
Delaware
Oklahoma; Texas
Southern Dome, LLC
Delaware
Oklahoma
Webb/Duval Gatherers
Texas
-



 


 

Schedule I


 
 
 
 

Schedule II
 
Certain Beneficial Owners of Common Units
 

 
 
Common Units
 
Copano Partners
Trust.                                                                                                      
3,276,908
R. Bruce
Northcutt                                                                                                      
 
221,849
 
Total:
 
3,498,757
 



 




 

Schedule II
 
 
 
 
